Upon reargument, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ cross motion which was pursuant to CPLR 306-b to extend their time to serve a summons and complaint upon the defendant Joel M. Schwartz (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; Robles v Mirzakhmedov, 34 AD3d 554, 554-555 [2006]; see also Thompson v City of New York, 89 AD3d 1011, 1012 [2011]; Samet v Binson, 67 AD3d 988, 989 [2009]; Matter of Mobilevision Med. Imaging Servs., LLC v Sinai Diagnostic & Interventional Radiology, P.C., 66 AD3d 685, 686 [2009]; Rosenzweig v 600 N. St., LLC, 35 AD3d 705 [2006]). Rivera, J.P., Eng, Lott and Cohen, JJ., concur.